Citation Nr: 1308392	
Decision Date: 03/12/13    Archive Date: 03/20/13

DOCKET NO.  02-20 759	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for bilateral hearing loss, rated as 30 percent disabling from January 3, 1989, through January 28, 2007; and 50 percent disabling since January 29, 2007.

2.  Entitlement to an evaluation in excess of 60 percent, prior to June 30, 2011, for peripheral vascular disease of the right lower extremity.

3.  Entitlement to an evaluation in excess of 60 percent, prior to June 30, 2011, for peripheral vascular disease of the left lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from September 1942 to August 1946, from March 1952 to April 1953, from September 1953 to January 1954, and from January 1955 to March 1957.

This case comes before the Board of Veterans' Appeals (Board) on appeal from various rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  

In March 2009, June 2010, and June 2011, the Board remanded the case for additional evidentiary development.

In November 2012, the originating agency issued a rating decision granting separate 100 percent evaluations for the Veteran's severe peripheral arteriosclerosis of the right and left lower extremities, effective June 30, 2011.  This represents a complete grant of these issues, effective June 30, 2011.  However, the disability evaluations assigned prior to June 30, 2011, remain at issue and the Board has recharacterized those issues accordingly.


FINDING OF FACT

In February 2013, the Board was notified that the appellant had passed away in December 2012.

CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2012); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2012).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the veteran.  38 C.F.R. § 20.1106 (2012).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the appeal to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA Regional Office in Waco, Texas.  


ORDER

The appeal is dismissed.



____________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


